Title: To Thomas Jefferson from George Jefferson, 10 November 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 10th. Novr. 1800

Your favor of the 7th. inclosing manifests for 21 Hhds. Tobacco is duly received.
As the Inspectors at Milton are not over-correct I think it necessary to inform you that the manifests for that Tobo. have never been forwarded to us.
Although I suppose there would not be the smallest difficulty in  obtaining the price you mention for the Tobacco, yet as information was received here last night from Philadelphia that our Envoys have concluded a treaty with France which is perfectly satisfactory to both parties, & which is forwarded on to Washington—I have concluded not to offer it for sale until I again hear from you.
I think however it would be well not to hold it up too long, as I am of opinion that the spirit of speculation will probably run the article up to a price which it cannot hold.
Yr. Very humble servt.

Goe. Jefferson

